                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CR-00004-BO

United States of America,

v.
                                                                  Order
Raul Ayala, Jr.,

                     Defendant.


        Pursuant to the Government’s oral motion, and with the Defendant’s consent, the Court
orders that the Defendant shall not communicate, either in writing or orally, with the minor
victim, L.H., or the minor victim’s mother, father, or siblings.

Dated: February 20, 2019
Dated:

                                          ROBERT T. NUMBERS, II
                                          ______________________________________
                                          UNITEDT.
                                          Robert  STATES MAGISTRATE
                                                    Numbers,  II       JUDGE
                                          United States Magistrate Judge
